Citation Nr: 0118941	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by memory loss and sleep complaints, including as 
a result of undiagnosed illness.

2.  Entitlement to service connection for a lower back 
disorder, including as a result of undiagnosed illness.

3.  Entitlement to service connection for a right wrist 
disorder, including as a result of undiagnosed illness.

4.  Entitlement to service connection for high blood 
pressure, including as a result of undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by weak lungs, including as a result of 
undiagnosed illness.

6.  Entitlement to service connection for a right eye 
disorder, including as a result of undiagnosed illness.

7.  Entitlement to service connection for nodule, right hand, 
including as a result of undiagnosed illness.

8.  Entitlement to service connection for a disorder 
manifested by hair loss, including as a result of undiagnosed 
illness.

9.  Entitlement to service connection for a disorder 
manifested by fatigue, including as a result of undiagnosed 
illness.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1981, from March 1981 to April 1986, and from November 1990 
to June 1991.  This appeal arises from an October 1994 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In January 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an April 2001 rating action continued the prior denials.

The issues of entitlement to service connection for high 
blood pressure, nodule of the right hand, a lower back 
disorder, and a disorder manifested by fatigue will be 
addressed in the REMAND section below.





FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and has a chronic 
undiagnosed illness manifested by short term memory loss and 
sleep problems that became manifest to a degree of 10 percent 
or more before December 31, 2001; a VA physician opined that 
short term memory loss and some sleep complaints were at 
least as likely as not related to the veteran's Persian Gulf 
experience.

2.  The veteran's complaints of hair loss have been 
attributed to the known clinical diagnosis of male pattern 
baldness, which is not a disability for VA purposes.

3.  There is no competent evidence of record to establish the 
presence of disability due to a right wrist disorder, a right 
eye disorder, or weak lungs.


CONCLUSIONS OF LAW

1.  A disorder manifested by memory loss and sleep complaints 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  A right wrist disorder was not incurred in or aggravated 
by service, either on a direct basis or as a result of 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (2000).

3.  A disorder manifested by weak lungs was not incurred in 
or aggravated by service, either on a direct basis or as a 
result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

4.  A right eye disorder was not incurred in or aggravated by 
service, either on a direct basis or as a result of 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (2000).

5.  A disorder manifested by hair loss, either on a direct 
basis or as a result of undiagnosed illness, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues of entitlement to 
service connection for a disorder manifested by memory loss 
and sleep complaints, a right wrist disorder, a disorder 
manifested by weak lungs, a right eye disorder, and a 
disorder manifested by hair loss, the Board finds that those 
issues are adequately developed for appellate review, and 
need not be remanded to the RO for initial review in light of 
the VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records of which it had notice and has 
arranged for adequate VA examinations to evaluate the claims.  
The veteran has been provided with the laws and regulations 
pertaining to claims for service connection for undiagnosed 
illness.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The record shows that the veteran served in Southwest Asia 
from December 1990 to May 1991.  The Secretary of VA may pay 
compensation to a Persian Gulf veteran suffering from a 
chronic illness or combination of undiagnosed illnesses that 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more before December 31, 2001 
following such service.  See 38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000).  According to 38 C.F.R. 
§ 3.317(a)(2), objective indications include both signs in 
the medical sense of objective evidence perceptible to an 
examining physician and other non-medical indicators capable 
of independent verification.  While objective indications 
appear to contemplate evidence other than the veteran's own 
statements, the veteran's own statements concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 (2000).

Disorder Manifested by Memory Loss and Sleep Complaints

The veteran complained of inability to sleep in May 1993 and 
insomnia in April 1998.  On a VA psychiatric examination in 
August 1998, the veteran reported short term memory problems 
and inability to sleep well since his return from the Persian 
Gulf.  The examiner noted objective findings of short term 
memory deficits.  In a May 1999 addendum to the report, the 
VA psychiatrist noted that the veteran's "short term memory 
loss was at least as likely as not related to Persian Gulf 
experience.  Some sleep complaints also related to Persian 
Gulf experience."

The record demonstrates that the veteran served inn the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He currently has a chronic illness manifested by short 
term memory loss and sleep problems.  This undiagnosed 
illness became manifest to a degree of 10 percent or more 
before December 31, 2001, and a VA psychiatrist opined that 
short term memory loss and some sleep complaints were at 
least as likely as not related to the veteran's Persian Gulf 
experience.  

Based upon the foregoing, the Board finds that the veteran is 
entitled to service connection for a disorder manifested by 
memory loss and sleep complaints.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).

Right Wrist Disorder, Disorder Manifested by Weak Lungs,
Right Eye Disorder, Disorder Manifested by Hair Loss

On VA examination in July 1993, the veteran reported right 
wrist pain.  On examination, there was tenderness with firm 
pressure anteriorly over the radial side of the wrist joint.  
No swelling or deformity was present.  The diagnosis was 
right wrist pain.  Examination of the respiratory system 
showed normal chest mobility, palpation and percussion.  The 
lung fields were clear bilaterally, and the veteran had 
normal exercise tolerance; he could walk one mile or climb 
two flights of stairs without shortness of breath.  
Examination of the veteran's eyes showed simple myopia with 
vitreous floaters.  

A May 1993 private treatment record noted a complaint of hair 
loss.  The diagnosis was male pattern baldness.  The veteran 
reported right wrist pain in May 1996.  No swelling or 
erythema was present.  

A VA examination was conducted in August 1998.  Examination 
of the right wrist showed normal ranges of motion.  There was 
a very tiny ganglion present, with no evidence of 
inflammation or discharge, or any other complications.  The 
veteran complained of mild wrist pain.  X-ray of the right 
wrist was normal.  The diagnosis was mild tenosynovitis.  The 
veteran stated that his lungs felt "weak" and he could not 
run as much as he once could.  Examination of the chest found 
no rhonchi, no rales, and no evidence of any distress.  The 
diagnosis was of normal lungs.  The examiner opined that the 
veteran's hair loss was "more in favor of a male pattern of 
baldness."  

VA examinations were conducted in May 1999.  The veteran 
reported sand and dust in his eyes during the Gulf War, and 
that he currently saw a fuzzy ball in his line of vision.  
The eye examination showed that the veteran was near-sighted.  
The dust in the eyes was described as a temporary problem 
that did not in any way harm his eyes.  The veteran had a 
vitreous floater that could have been caused by coughing, 
lifting weights, or numerous other things; this was very 
common, and the examiner noted that approximately one-third 
of all people had vitreous floaters.  A restrictive lung 
defect was reported, based upon pulmonary function testing in 
August and December 1998.  Pulmonary function testing in 
December 1999 showed minimal airway obstruction with normal 
diffusion capacity 

The medical record shows diagnoses of male pattern baldness.  
The record therefore establishes that the veteran has a 
diagnosed condition and that the hair loss is not 
attributable to any undiagnosed illness.  Because the 
veteran's hair loss has been attributed to a known clinical 
diagnosis, 38 C.F.R. § 3.317 does not apply.  Male pattern 
alopecia is the most common form of androgenic alopecia.  
Stedman's Medical Dictionary 52 (26th ed. 1995).  
"Androgenic" refers to an androgen, which is the generic form 
for an agent, usually a hormone, that encourages development 
of male sex characteristics.  Stedman's at 75.  In other 
words, male pattern alopecia is a congenital condition which 
is not subject to service connection.  38 C.F.R. § 3.303(c) 
(2000).

No competent medical evidence has connected the veteran's 
complaints of right wrist pain, weak lungs, and a right eye 
disorder with his period of service.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  As noted above, service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Similarly, 38 C.F.R. § 3.317 
requires evidence of a disability.  Upon review of the 
record, the Board finds that there is no competent medical 
evidence of disability associated with a right wrist 
disorder, a right eye disorder, or weak lungs.  The veteran's 
complaints are symptoms rather than disabilities in 
themselves, and objective findings have not shown any 
disability associated with these complaints.  In the absence 
of proof of a current disease or injury, there is no 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The Board notes that the veteran is competent to report that 
of which he has personal knowledge, that is, what comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran contends that 
he has hair loss, a right wrist disorder, weak lungs, and a 
right eye disorder which he believes resulted from his active 
service in support of the Persian Gulf War.  He has submitted 
his own statements to the effect that these problems are 
related to his Gulf service.  However, in the absence of 
medical evidence demonstrating a relationship between his 
complaints and his period of service, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray, 5 Vet. App. 211.  


ORDER

Service connection for a disorder manifested by memory loss 
and sleep complaints is granted.

Service connection for a right wrist disorder, including as a 
result of undiagnosed illness, is denied.

Service connection for a disorder manifested by weak lungs, 
including as a result of undiagnosed illness, is denied.

Service connection for a right eye disorder, including as a 
result of undiagnosed illness, is denied.

Service connection for a disorder manifested by hair loss, 
including as a result of undiagnosed illness, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The record shows diagnoses of hypertension and chronic 
fatigue syndrome as early as 1993.  As noted in the previous 
remand, the service medical records for the veteran's final 
period of service in 1990 and 1991, which included his 
Southwest Asia service, are not of record.  Several 
unsuccessful attempts were made to locate those records, the 
last being in 1995.  In light of the VCAA requirements, the 
Board is of the opinion that additional attempts should be 
made to obtain the missing service medical records.  

Additionally, the Board notes that the veteran complained of 
low back pain on the VA examination in July 1993; however, no 
pathology was found and X-rays were interpreted as normal.  
However, private X-ray of the lumbosacral spine dated in 
December 1994 showed some degenerative changes at L3 and L4.  
The Board believes that the July 1993 X-rays should be 
obtained and reviewed by a VA radiologist with an opinion as 
to whether any degenerative changes are ascertainable on 
those films.  

Beginning with his original claim filed in June 1993, the 
veteran has contended that he has a nodule or cyst on his 
right index finger that began during his final period of 
service.  A November 1997 private medical record noted the 
presence of a nodule at the proximal interphalangeal joint of 
the right index finger.  It is not clear whether this 
cyst/nodule is currently present, or if it is, whether it is 
productive of any disability.  The veteran should be examined 
by a VA physician to resolve those questions.  

Finally, it is not clear from the record whether or not the 
veteran was engaged in combat with the enemy during his Gulf 
War service in 1990 and 1991.  A finding that he was engaged 
in combat would affect the evidentiary requirements 
pertaining to certain of the veteran's claims.  Thus, the RO 
should make a specific finding on that question.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In light of the VCAA requirements, the 
RO should take additional steps to attempt 
to locate and obtain the complete copies 
of the service medical records for the 
veteran's final period of service from 
November 1990 to June 1991.  All attempts, 
and all records obtained, should be 
documented in or associated with the 
claims folder.

3.  The RO should obtain the films of the 
July 1993 VA X-rays of the veteran's 
lumbosacral spine.  The films should be 
reviewed by a VA radiologist who will 
then render an opinion as to whether any 
degenerative changes are ascertainable on 
those films, in light of the private X-
rays dated in December 1994 which were 
interpreted as demonstrating some 
degenerative changes at L3 and L4.

4.  The RO should have the veteran 
examined by a VA physician who will 
render an opinion as to whether the 
veteran currently has a nodule or cyst on 
the right index finger, and if so, the 
likely etiology of the nodule/cyst, and 
whether it is productive of any current 
disability.  The report of examination 
must include complete rationale for the 
opinions expressed.

5.  The RO should review the record and 
make a specific finding as to whether the 
veteran was engaged in combat with the 
enemy during his service in Southwest 
Asia from December 1990 to May 1991.  Any 
service personnel or other records 
required for that determination should be 
obtained and associated with the claims 
folder.  

6.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  If a benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

An appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

Consideration of the issues of entitlement to service 
connection for high blood pressure (diagnosed as 
hypertension) and a disorder manifested by fatigue (diagnosed 
as chronic fatigue syndrome) are hereby deferred pending 
receipt of the additional records requested above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

